PER CURIAM.
Affirmed on the opinion of District Judge Bicks, D.C.S.D.N.Y., 139 F.Supp. 790.
United States v. Bazan, 1955, 97 U.S.App.D.C. 108, 228 F.2d 455, is not inconsistent with this result. Velasquez applied for exemption on grounds of alien-age. His classification upon his request was changed from that of a registrant who had attained his 38th birthday to that of a neutral alien who had filed for relief from military service. In Bazan the court found that there was no evidence in the record before it to support a legal conclusion that Bazan was relieved from military service because of alienage. Here the record before us is explicit.